Citation Nr: 1620016	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  06-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee arthritis.  

2.  Entitlement to a rating in excess of left knee osteochondritis.

3.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 
(The issues of entitlement to waiver of recovery of an overpayment of VA benefits, in the amount of $8,440.07 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 determination of the issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a hearing before the undersigned with respect to the increased rating and TDIU claims on appeal in August 2007.  A transcript is of record.

In October 2007, the Board remanded these matters for additional development.  

In May 2015, the Board remanded this matter to provide the Veteran an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge at the prison where he currently resides.  The record documents that although VA attempted to provide such a hearing, and scheduled a September 2015 hearing to that end, it was ultimately unable to set up a videoconference with the prison.  (September 2015 email correspondence between VA employee and employee with the Pennsylvania prison system).  

In July 2015, the Veteran filed a notice of disagreement with the denials of service connection for a hearing problem and to reopen a claim for service connection for a right knee condition, adjudicated in a March 2015 rating decision.  In October 2015, the Veteran filed a notice of disagreement with the RO's October 2015 rating decision denying reopening of a 38 U.S.C.A. § 1151 claim for cerebrovascular accident with residual aphasia (also claimed as stroke).  The AOJ has not yet issued statements of the case; but has recognized the notices of disagreement and entered the pending appeals into VA systems.  As such, the Board will not remand for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in a prior remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Per the October 2007 Board remand, the AOJ obtained a VA examination in March 2014.  The examiner stated that he could not needed opinion as to limited functional ability during flare-ups or with repeated use over time without resort to mere speculation.  The examiner did not explain why this is so or record the Veteran's reports of limitation during flare-ups.  An examination that does not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Where an examiner reports an inability to provide a needed opinion without speculation, an explanation is required as to whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional medical evidence that would permit the needed opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The TDIU issue is inextricably intertwined with the increased rating issues and with the pending service connection claims.  Further, the Veteran filed the current claim for unemployability in July 2004.  He was incarcerated in March 2011.  In the May 2014 VA examination report as to the TDIU issue, the Veteran reported that he had last worked in janitorial service prior to incarceration.  In a February 2015 statement, the Veteran claimed that he had never worked, in the janitorial field or otherwise, after his 1992 disability retirement from the post office.  However, in October 2013, the Veteran submitted what appears to be an October 2012 newspaper article about the events leading up to his incarceration.  The article further indicated that the Veteran was a local boxing gym owner at that time.  Additional development is necessary to determine whether the Veteran was gainfully employed, as the owner of a boxing gym, prior to his March 2011 incarceration.  To the extent possible, the AOJ should attempt to verify the Veteran's income during such time period.  The AOJ should also ask the Veteran information about such employment, as the Veteran has not provided any such information.  

In May 2014, the Veteran submitted a VA Form 21-4142, wherein he requested that VA obtain treatment records from the Allegheny County Jail and SCI Somerset and Camp Hill Department of Corrections.  In February 2015, the Pennsylvania Department of Corrections informed VA that the Veteran's authorization for records had expired and requested a new fully executed authorization so that the record request could be processed.  Later in February 2015, the VA Private Medical Records Retrieval Center also informed the AOJ that the record request had expired.  The AOJ does not appear to have informed the Veteran of the expiration of such record request or its failure to obtain such records.  38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to submit new authorizations for VA to obtain records of his treatment from the Allegheny County Jail and SCI Somerset and Camp Hill Department of Corrections.

After securing any necessary authorization, obtain all identified treatment records.  If requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

2. Ask the Veteran provide information regarding his boxing gym as relevant to his claim for a TDIU, as well as, any other relevant information as to claimed unemployability.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the functional impairment related to his service-connected left knee disability.  

The examiner must note review of the claims folder.  

(a) The examination report must address whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination, or flare-ups. Any limitation found due to these factors must be expressed in terms of degrees of additional loss. 

The examiner should record the Veteran's reports of limitation of motion during flare-ups.  The examiner should report whether there is any medical reason for rejecting these reports.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

The examiner should comment on the effects of the left knee disability on employment.

3.  If any benefit sought on appeal is not granted, the AOJ should furnish a supplemental statement of the case; before returning the record to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

